DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lucy Yang on 11/12/21.
The application has been amended as follows: 
In the Claims:
Claim 36. In line 1, the phrase “preventing or” is deleted.
Claim 36. In line 7, the phrase “and up to the life span of the patient” is added before “28-day treatment cycle”.
Claim 48. In lines 1-2, “ixazomib citrate” is replaced with “the compound of formula (IIIa)”.
Claim 57. In line 1, “prevent” is replaced with “delay”.
Claim 58. In line 1, “prevent” is replaced with “delay”.

Examiner’s Note: with regard to the above amendment to claim 36, support for the upper limit was found in the instant specification (see [0049]).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art is free of any teaching or suggestion of the claimed method, wherein the patient population is a patient who has already undergone a primary cancer therapy and who is in remission and furthermore, wherein the single-agent maintenance therapy has the claimed dosing schedule of at least nineteen 28-day treatment cycles (administered once a week for the first three weeks of the cycle and not administered in the fourth week). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617